 LEE A. CONSAUL CO., INC.547Lee A.Consaul Co., Inc.;F.H. Hogue Produce Co.;J.W. Olberg&Son; L.M. McLaren Produce,Inc.;Vurkusovich,Inc.;AdmiralPackingCompany; theWoodsCompany, Inc.;RitzDistributing Company; Bruce Church,Inc.;PetePasquinelli;G&S Produce Company, Inc.; L.T.Malone Company;the Garin Company; ShippersLaborCommittees of Imperial,San JoaquinValley,Blythe and Yuma Valley, UnincorporatedAssociationsActing for and in behalf of theirMembers, and their variousMember CompaniesandGary L. Buckelew,Bruce MunroeandGeorgeCrowell,Jim J. Cash,Charles EllisandEmmettW.ClagettandKeithR.Jones.Cases28-CA-1320-1,28-CA-1320-2,28-CA-1321,28-CA-1322, and 28-CA-1323April 24, 1969DECISION AND ORDER REMANDINGFOR FURTHER HEARINGBy CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNUponchargesfiledbytheabove-namedindividuals, theGeneral Counsel of the NationalLabor Relations Board, by the Regional DirectorforRegion 28, issued a Third Amended ComplaintdatedMay 5, 1967, against the Respondents,alleging that the Respondents had engaged in andwere engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the NationalLabor Relations Act, as amended. Copies of thecharge and the Third Amended Complaint wereduly served upon the Respondents.TheThirdAmended Complaint alleged, insubstance, thatRespondents had discharged andrefused to reinstate 192 named employees becausethey engaged in a strike and in union and concertedactivities for their mutual aid and protection. TheRespondents, in their answer, denied the commissionof the alleged unfair labor practices and assertedvarious affirmative defenses.On September 25, 1967, Respondents filed aMotion for Dismissal of Entire Complaint on theground that the alleged discriminatees "engaged inan unauthorized minority strike in derogation of theUnion's representative status, thereby engaging inan unprotected activity under the National LaborRelations Act, as amended." The Regional Directoron September 28, 1967, referred the aforesaidMotion to a Trial Examiner pursuant to Section102.25 of the Board's Rules and Regulations. TheAssociate Chief Trial Examiner issued an Order, onOctober 6, 1967, referring Respondent's motion "tothe Trial Examiner who will conduct the,hearing. . . . 1,The parties stipulated before the Trial Examinerthat the initial hearing would be limited to the issueof whether a strike against the Respondents whichoccurred in June 1965 was unprotected activityunder Section 7 of the Act, and that the TrialExaminer could enter a preliminary decision rulingon that issue. All other issues in these cases wereaccordinglyreserved,includingtheclaimofRespondents that the employees involved areagricultural laborers exempt from the provisions oftheAct.The parties also stipulated that theemployees who worked for the Respondents in the1965 melon season and participated in the strike orwork stoppage were discharged or terminatedbecause they took part in the strike or workstoppage.In accordance with the stipulations of the parties,Trial Examiner Ramey Donovan, after a hearing onthe issue raised by Respondents' motion to dismiss,issued his Decision on March 27, 1968, granting themotionanddismissingtheThirdAmendedComplaintin itsentirety.Thereafter, the GeneralCounsel and the Charging Parties filed exceptions totheDecisionand supporting briefs, and theRespondents filed a brief in support of the Decision.'ByOrder dated July 19, 1968, the Boardremanded the instant proceeding for the purpose oftakingevidencewithrespecttoRespondents'contention that the Board was without jurisdictionsincetheemployeesinvolvedwereexemptagriculturalworkers. Thereafter,Respondents LeeA. Consaul Co., Inc., and G&S Produce Company,Inc., stipulated that their employees were engaged inpackingmelons and other produce which wereproduced by other concerns, that they therefore arenot exempt as agricultural workers, and that theyare employees within the meaning of the Act.Pursuant to said stipulation, the parties joined in amotion requesting the Board to rule upon the issueinitiallyconsidered by the Trial Examiner. TheBoard, having duly considered the matter, herebygrants that motion.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case. For the reasons setforth below, the Board does not adopt the TrialExaminer's dismissal of the complaint in its entirety.The instant proceeding involves a strike thatoccurred in the course of negotiations for a newcollective-bargaining agreement.Over a period of'Sec 102 27 of the Board'sRules and Regulationsprovides that anyparty may obtain review of a Trial Examiner's action in granting a motiontodismiss the complaintin its entiretyHowever, the parties haveacquiescedinproceedingby way ofexceptions insteadof a request forreview175 NLRB No. 93 548DECISIONSOF NATIONALLABOR RELATIONS BOARDyears there has existed a multiemployer bargainingunit,towhich the 13 Respondents and otherproduce packers belonged, the employees beingrepresented by "United Packinghouse, Food andAlliedWorkers and Its Local No. 78-B". Prior tothe strike in question the most recent contract hadbeen between the Union and the Shippers LaborCommittee, representing 62 employers in theImperialValley,San Joaquin Valley, Blythe, alllocated in California, and Yuma Valley, Arizona.This contract expired onMarch 15, 1965. InFebruary 1965,2negotiations for a new contractbegan.No agreement had been reached by June,and the employees continued working without acontract.On June 10 the Union's negotiatingcommittee submitted a comprehensive contractproposal, which it labelled a "final offer." The nextday the Employer committee submitted its ownversionofa"finaloffer,"which the Unioncommittee told the Employer committee it wouldsubmit to the membership in accord with theEmployers' request, but with a recommendation thatitbe rejected. The Union committee pointed outthat because the membership was widely scattered,itcould not submit the proposal to the entiremembership before July 1. The negotiating meetingwas adjourned without date for renewal.The next day, June 12, the Union executive boardmet to discuss the status of negotiations. ExecutiveSecretary Feller, a full-time official of the Unionwho was its chief spokesman on the negotiatingcommittee, but was not a member of the executiveboard, reported on the latest events. The executiveboardunanimously agreed that the Employers'proposal should be submitted to the membershipwith a recommendation that it be rejected, but thatnegotiationsbe continued.The executive boardproceeded to schedule a series of meetings of thevarious segments of the membership over the next 2weeks.According to the credited testimony ofFeller, he told the executive board in the course ofhis status report that there were a number of issueswhich, if unresolved, would be strike issues, but thatiffuturenegotiationsfailedtoproduceanysatisfactory results,any strike to be consideredshould not be in the Yuma area, where a previousstrike had failed. A member of the executive boardtestified that he had suggested that a strike might bein order.The first of the scheduled membership meetingswas held at 7:30 a.m. on June 16, for the employeesclassified as packers and lidders in the Yuma area.The meeting was called for 7 a.m. and although aquorum was present at that time, Merriman, theUnion president, waited a half hour or until about100memberswerepresentbeforecallingthemeeting to order. Merriman gave the floor to Feller,who presented the factual background and expressedthe view that the Employers' proposal would be'All dates refer to 1965 unless otherwise indicated.rejectedandnegotiationscontinued,butthatmeanwhile there should be no work stoppage.Someonemade a motion that the meeting berecessed for 1 hour in orderto get more packers toparticipate in the proceedings.Merriman did notentertainthemotion.'When Feller finishedspeaking, amotionwas made to withdraw theUnion's contract proposal to the Employers, torejecttheEmployers'offer,and to continuenegotiations.The motion was carried, apparentlywithout opposition, by about 125-150 members thenpresent. It was then about 8:30 or 8:40 a.m., andMerriman adjourned the meeting without a motion.At this time there were still latecomers arriving atthemeeting, some of them asking what was goingon,and,upon being informed, shouting for a"revote." These requests were ignored by Merriman,who left the hall with Feller, indicating to thelatecomers that they should have been there at 7a.m. After Merriman and Feller left, a group, whichby this time numbered around 200, stayed on. Atabout 10 a.m. Union Vice-President Cook, who hadbeen present when the meeting convened at 7:30 andhad left afterward, returned and assumed theposition of presiding officer at the request of someof those present. A motion was made to stay insession and not to return to work until negotiationswereresumedandtheEmployersmade ameaningful contract offer. The motion was carried,apparentlywithoutdissent,andthemeetingcontinued in session on into the afternoon, or atleastwas in session in the afternoon when adelegation went to Feller at the Union office andasked him to come and speak to those assembled atthe hall. Feller went, and told them that he did notrecognize the meeting as an official union meeting.He said that the work stoppage was unauthorizedand was interfering with negotiations, and urged themen to return to work. He relayed to them amessage from the Employers that the strikers wouldbe discharged if they were not back at work by 5p.m. Feller also issued a mimeographed notice, inthe name of the Union, urging members to resumework, stating that this was the "official position oftheUnion." Sometime the same day a steeringcommitteeformedbythestrikersdelegatedMontgomery, a member of the Union negotiatingcommittee,torequesttheEmployers'LaborCommittee to come and talk to the strikers. TheEmployers'representativeswho were contactedrefused on the ground that they could not negotiatewith anyone except the union representatives.Anothermeeting of the strikers was held theentire next day, June 17, at another hall they hired.Feller was again requested to speak to them, whichhe did, repeating much of what he had said theprevious day, and adding that the Employers could'The Union had arranged with the Employers that the reporting time forwork be moved from 8 to 9 a.m. to allow the employees to attend the 7a.m.meeting and arrive at their work stations, some distance away,without penalty. LEE A. CONSAUL CO., INC.549not negotiate with anyone but the Union, that theEmployers had thousands of college students inArizona who could be used as "scabs," and that hebelieved the union people should wait until theseason reached the California area before striking.'FelleralsointroducedTauer,an internationalrepresentative, who told the strikers that what theywere doing was wrong (for which he was booed),and that the Union committee had plans for a strikewhen the time and place were right.Negotiations resumed the same day (June 17)between the Union negotiating committee and theEmployers' committee, resulting in a new andsubstantially higher contract offer by the Employerson June 19. The Union committee caucused anddecided to submit the new offer to the membershipwithout any recommendation. Meanwhile, the offerwas reduced to writing, in the form of a"memorandum of understanding" to which wasadded a provision that no Employer would berequired to reemploy its striking employees. Thismemorandum was signed by representatives of bothparties,subjecttoratification.TheUnionmembership ratified the contract, its choice beinglimited to acceptance or rejectionin toto,by a voteof 522 to 194. A contract was signed on June 22.The Trial Examiner found that the Union'sexecutive board, at the time of the strike, hadreached a consensus that there would be a strike inthe California section early in July if the Employerseitherrefusedtoresumenegotiationsor,inresuming, refused to improve their contract offer. Inreachingthisconsensus,theTrialExaminerreasoned, the executive board had implicitly decidednot to strike at the time and place the actual striketook place; i.e., at Yuma, Arizona. He further foundthat since the executive board was responsible forestablishing union policy, subject to the wishes ofthe fullmembership expressed at a meeting, andthere having been no meeting of the full membershipat which this policy could have been countermanded,the consensus and implied decision of the executiveboardwere also that of the Union. The TrialExaminer thereupon concluded that a strike opposedto such a consensus is necessarily in derogation oftheUnion'sstatusasexclusivebargainingrepresentative,and, therefore, under the rule ofN.L.R.B. v.Draper Corporation,'isunprotectedactivity.While not regarding it as essential to hisconclusion, the Trial Examiner adverted in thisconnection to the strikers' attempt to communicatewith the Employers' committee directly, which theTrialExaminer characterizedasanattempt tobypass the Union leadership in negotiations.One of the principal factors the Board has reliedon in decidingwhether an "unauthorized" strike is'Apparently a good number of the employees in the unit worked inArizona first, then shifted to California later in the season Fellerfelt thata strike at this time would be ineffective because of the ease with which theEmployers could replace strikers with college students'145 F 2d 199 (C.A 4, 1944)protected is whether its objectiveis insupport of, orin opposition to, the objectives of the union.' At thesame time, we have indicated that a strike mightunder some circumstances be unprotected, evenwhen its objective is in support of union policies, ifitisundertaken in the face of somefinal actiontaken by the Union as bargaining representative andhas the purpose or effect of exerting pressure tomodify that final action.'We have also held thatexpress disapproval of the strike by the Unionadministrative officials does not in itself render thestrike unprotected,'and that a strike does not loseits protected status because not called in the mannerprescribed by union constitutions and bylaws.' Itseems clear to us that concerted strike action byemployees for the purpose of securing increasedbenefitsmay not lightly be characterized as"unprotected"activity,subjectingthemtoperemptory discharge. Thereisnoreason why anemployer should have carte blanche in dischargingsuch employees for engaging in such conduct unlessthewalkoutoccurred in circumstanceswhichindicate actual prejudice to the integrity of thecollective-bargaining relationship.In the present case, the strike was clearly insupport of the Union's objectives, the executiveboardhavingrecommended rejectionoftheEmployers' last offer and the continuation of ademand for a better one. Indeed, within 5 days afterthe commencement of the walkout, the negotiations,which had continued over a 4-month period, werebrought to a conclusion with the parties reachingagreement on the basis of a new and substantiallyhigher offer by Respondents.However, the Trial Examiner, in finding the strikeunprotected, viewed the walkout as contravening ano-strike "consensus" that purportedly representedthe official position of the Union.We disagree. AstheTrialExaminer himself found, the executiveboard of the Union, subject to formal action of themembership, is the source of union policy. The onlyaction of the executive board at times material tothe strike was the approval of a recommendationthat the membership reject Respondents' last offerand that negotiations continue. Executive secretaryFeller, himself not a member of the executive board,was plainly opposed to a strike at Yuma and didconvey his opinion to the executive board. However,Feller's position was not proposed in such fashion asto elicit a determination as to whether or not theexecutive board endorsed his views. Therefore, thereisno evidence that the board adopted a positioneither for or against a strike.While the recordshows that Feller, and international representative"HoffmanBeverage Company,163 NLRB No134 (TXD)'Sunbeam Lighting Company,Inc,136NLRB 1248, enforcementdenied 318F 2d 661 (C.A 7)'Hoffman Beverage Company,supra,fn6,RC CanCompany,140NLRB 588, 596, enfd 328 F 2d974 (C A 5)'M&M Bakeries, Inc,121NLRB 1596, 1604,enfd271F 2d 602(C A 1) 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDTauer opposed and made efforts to curtail thewalkout, their views, not having been adopted by theUnion, merely stand as the independent opinions ofunion officials and are not to be regarded as theequivalent of formally declared union policy.'" In thecircumstances,we find that the evidence fails todisclose that the Union had arrived at any finalposition with respect to the strike issue. Therefore,the effort by the strikers to secure a favorable andprompt resolution of the contractual dispute was notshown to have had the purpose or effect of bringingpressure to bear upon the Union to alter anyestablishedcourseithadtakenduringcollective-bargaining negotiations.Nor is a differentresultrequiredby the abortive attempt of thestrikers to have members of the Employers' LaborCommittee address them. The evidence concerningthis incident is too meager to warrant a finding thatthe purpose of the invitation was either to bypass,supplantorunderminethestrikers'designated-bargainingrepresentative.Accordingly,we find, on the basis of the record before us, thatthe strike constituted "concerted activities for thepurpose of collective bargaining" expressly protectedby Section 7 of the Act, and that RespondentsviolatedSection 8(a)(3) and (1) by dischargingemployees for participation in said strike."In accordance with the stipulations of the parties,we find that the employees of Respondents Lee A.Consaul Co., Inc., and G&S Produce Company,Inc.,are "employees" within the meaning of theAct.We shall order these cases to be remanded,pursuant to the stipulations, for litigation of allremaining issues.ORDER REMANDINGItishereby ordered that the record in thisproceeding be, and it hereby is, reopened, and that afurtherhearing be held before Trial ExaminerRamey Donovan for the purpose of taking evidenceandreportinghisfindings,conclusions,andrecommendations on all of the issues in these casesnot heretofore resolved.IT IS FURTHER ORDERED that this proceeding be,and it hereby is, remanded to the Regional DirectorforRegion 28 for the purpose of arranging suchfurther hearing, and the said Regional Director be,and he hereby is, authorized to issue notice thereof.IT IS FURTHER ORDERED that, upon the conclusionof such hearing, the Trial Examiner shall prepareand serve on the parties a Supplemental Decisioncontaining findings of fact, conclusions of law, andrecommendations to the Board, relating to the issuesherein remanded and that, following service of suchSupplemental Decision on the parties, the provisionsofSection102.46of the Board's Rules andRegulations shall be applicable.'"See, e.g , cases cited at footnote 8,supra"The statutory remedies accruing to those participating in the stokewere not waived by the provision in the June 22 contract that no Employerwould be required to reemploy its stoking employees SeeOldTownShoeCompany,91NLRB 240, 243, fn I l